OPINION — AG — **** AD VALOREM TAX — TRIALERS AND MOBILE HOMES **** COUNTY ASSESSORS OR OTHER APPROPRIATE COUNTY OFFICIALS, MAY CANCEL AD VALOREM TAX ASSESSMENTS OF HOUSE TRAILERS AND MOBILE HOMES ENTERED ON THE ROLLS PURSUANT TO 47 O.S. 1969 Supp., 22.5 [47-22.5](D) BETWEEN JANUARY 1, 1970 AND FEBRUARY 23, 1970, EXCEPT IN THOSE INSTANCES WHERE LICENSES AND TAGS HAVE BEEN PURCHASED FOR SUCH VEHICLES DURING SUCH PERIOD AT FEES FIXED UNDER THE LAW IN EFFECT AT THE TIME OF PURCHASE AND WHICH FEES WERE STATUTORILY DECLARED NOT OT BE IN LIEU OF AD VALOREM TAXES. CITE:  68 O.S. 1969 Supp., 2471 [68-2471], 68 O.S. 1969 Supp., 2435 [68-2435] (CARL ENGLING)